
	
		I
		112th CONGRESS
		2d Session
		H. R. 4487
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Manzullo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on polyester fiber with
		  tow bundles comprised of 300,000 to 400,000 individual
		  filaments.
	
	
		1.Polyester fiber with tow
			 bundles comprised of 300,000 to 400,000 individual filaments
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Polyester fiber with tow bundles comprised of 300,000 to
						400,000 individual filaments (provided for in subheading
						5501.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
